DETAILED ACTION
Response to Amendment
The amendment filed on 08/17/2022 has placed the application in condition for allowance.

Allowable Subject Matter
Claims 1, 3-11, and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Liu (CN 110673390 A; described in the Office Action filed on 05/18/2022), fails to disclose, suggest, teach, or render obvious the combined structure and functionality of a side end surface of the composite prism sheet that is close to the hole is inclined with respect to the axis of the hole. The reason for allowance corresponds to the indicated allowable subject matter on Page 11 of the Office Action filed 05/18/2022 with regard to Original Claim 2 in the claims filed on 09/17/2021.
Re Claims 3-10:
The claims are allowed due to their dependence on allowed base claim 1.
Re Claim 11:
The closest prior art of record, Liu, fails to disclose, suggest, teach, or render obvious the combined structure and functionality of a side end surface of the composite prism sheet that is close to the hole is inclined with respect to the axis of the hole in the claim. The reason for allowance corresponds to the indicated allowable subject matter on Page 12 of the Office Action filed 05/18/2022 with regard to Original Claim 12 in the claims filed on 09/17/2021.
Re Claims 13-20:
The claims are allowed due to their dependence on allowed base claim 11.
Re Claim 21:
The closest prior art of record, Liu, fails to disclose, suggest, teach, or render obvious the combined structure and functionality of the light-shielding structure as set forth in the claim. The reason for allowance corresponds to the indicated allowable subject matter on Page 12 of the Office Action filed 05/18/2022 with regard to Original Claim 7 in the claims filed on 09/17/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875